

115 HCON 52 IH: Expressing the sense of Congress that an appropriate site in the Memorial Amphitheater in Arlington National Cemetery should be provided for a memorial marker to honor the memory of those who have been awarded or are eligible for the Korean Defense Service Medal who are missing in action, are unaccounted for, or died in-theater.
U.S. House of Representatives
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 52IN THE HOUSE OF REPRESENTATIVESMay 2, 2017Mr. Keating (for himself, Ms. Bass, Mr. Bera, Mr. Brat, Mr. Capuano, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Conyers, Mr. Correa, Mr. Costa, Mr. Cramer, Mr. Crowley, Mr. DeFazio, Mr. Deutch, Mr. DeSaulnier, Mr. Donovan, Mr. Engel, Ms. Gabbard, Mr. Gallego, Mr. Grothman, Mr. Guthrie, Mr. Higgins of New York, Mr. Sam Johnson of Texas, Mr. Jones, Mr. Kennedy, Mr. Kildee, Mr. Kihuen, Mr. Langevin, Mr. Larson of Connecticut, Mr. Loebsack, Mr. Lowenthal, Mr. Sean Patrick Maloney of New York, Mr. McGovern, Mr. McNerney, Mr. Mooney of West Virginia, Mr. Neal, Mr. Newhouse, Mr. Nolan, Mr. Pascrell, Ms. Pingree, Mr. Quigley, Mrs. Radewagen, Miss Rice of New York, Mr. Rush, Mr. Ryan of Ohio, Mr. Schneider, Mr. Serrano, Ms. Shea-Porter, Mr. Sires, Mr. Sessions, Mr. Swalwell of California, Mr. Thompson of California, Mr. Vargas, Mr. Vela, and Mr. Wenstrup) submitted the following concurrent resolution; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing the sense of Congress that an appropriate site in the Memorial Amphitheater in Arlington National Cemetery should be provided for a memorial marker to honor the memory of those who have been awarded or are eligible for the Korean Defense Service Medal who are missing in action, are unaccounted for, or died in-theater. 
Whereas the Korean War, which began in 1950 and ended when the Korean War armistice was signed in 1953, is commonly known as the Forgotten War;  Whereas a later war in Korea, known only to some veterans and families of those veterans as the DMZ War or the Forgotten War of the Forgotten War, occurred long after the signing of the Korean War armistice;  
Whereas, according to military documents, the leadership of the Democratic People's Republic of Korea issued a declaration of war against the United States in a speech in 1966, which read, United States imperialists should be dealt blows and their forces dispersed to the maximum in Asia;  Whereas the 124th special forces unit of the Democratic People's Republic of Korea was trained to destroy the camps and civilians of the United States, to disrupt travel and communication between the Armed Forces, and to sabotage and assassinate the government officials of the Republic of Korea and the United States;  
Whereas the 124th special forces unit of Democratic People's Republic of Korea repeatedly confronted the soldiers of the United States and the Republic of Korea when crossing through the demilitarized zone;  Whereas since the armistice was signed, more than 40,000 armistice violations have occurred, many of which affected members of the Armed Forces who were stationed in and around Korea;  
Whereas some of those violations, like the capture of the USS Pueblo, caught the attention of the media, although most have not;  Whereas since the end of the Korean War, many members of the Armed Forces have died or been wounded in Korea as a result of hostile fire;  
Whereas, in 1994, the Democratic People’s Republic of Korea shot down a United States Bell OH–58 Kiowa observation helicopter and killed Chief Warrant Officer David Hilemon and held Chief Warrant Officer Bobby Hall captive for 13 days;  Whereas since the armistice agreement, more than 40,000 members of the Armed Forces of the United States have served in the Republic of Korea or the surrounding waters;  
Whereas some veterans of the Armed Forces suffer from exposure to Agent Orange, which was used during a period that began in 1968 and ended in 1971 in and around the demilitarized zone;  Whereas members of the Armed Forces who served in the demilitarized zone were exposed to Agent Orange long after the Armed Forces stopped using it;  
Whereas members of the Armed Forces who served in the Korean War during the period that began in 1966 and ended in 1974 received the Armed Forces Expeditionary Medal;  Whereas few of the soldiers who fought and died in the Korean War have been nominated for the Congressional Medal of Honor or awarded the Silver Star or Bronze Star or the Combat Infantry Badge for valor in combat or the Purple Heart for being wounded in combat; and  
Whereas members of the Armed Forces who served or are serving in the Republic of Korea since July 28, 1954, have received the Korean Defense Service Medal: Now, therefore, be it That it is the sense of Congress that an appropriate site in the Memorial Amphitheater in Arlington National Cemetery should be provided for a memorial marker, to be paid for with private funds, to honor the memory of those who have been awarded or are eligible for the Korean Defense Service Medal who are missing in action, are unaccounted for, or died in-theater, if the Secretary of the Army has exclusive authority to approve the design and site of the memorial marker. 
